DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2008/0213511, “Ikeda”) in view of Sato et al. (US 2012/0295071, “Sato”), and further in view of Hirai et al. (US 2015/0108401, “Hirai”).
Regarding claim 1, Ikeda teaches a composition comprising a polymerizable liquid crystal (see [0011], [0012], compounds having polymerizable substituents and see compounds [0062] having various polymerizable substituents such as CN groups or acryloyl groups, and [0110]) and having a maximum absorption between 200 and 370 nm ([0110]).	While Ikeda teaches that the compensation layer may be UV-cured (i.e., with an ultraviolet photoinitiator, [0116]), Ikeda fails to teach the inclusion of a specific photopolymerization initiator and thus finding a suitable curing agent such as a photoinitiator would be necessary. In the same field of endeavor of polymerization of laminated bodies for use in display devices (e.g., [0003]) Sato teaches to include one or more photopolymerization initiators in a composition in order to effectively cure or polymerize the composition ([0073] – [0075]). Sato additionally teaches that the initiators should have a maximum absorbance wavelengths in the range of from 200 to 400 nm ([0075]). The use of two or more initiators having the absorbances described by Sato would provide an initiators having two or more maximum absorptions as presently claimed. It therefore would have been obvious to have included the photopolymerization initiators having the peak absorbances described by Sato in order to polymerize the components of Ikeda (Sato, [0073] – [0075]). 	Modified Ikeda fails to teach that the maximum absorption of the first or second photoinitiator is different from that of the liquid crystalline composition by greater than 20 nm. In the same field of endeavor of polymerizable liquid crystalline compositions ([0003]) Hirai teaches to provide a 
Regarding claims 4 and 5, modified Ikeda additionally teaches that the photoinitiators may have a maximum absorption at a wavelength in the range of from 200 to 400 nm, thus reading on from 290 to 330 or 340 to 380 nm (Sato, [0075]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 6, modified Ikeda additionally teaches that only one type of photoinitiator may be used (Sato, [0073]).
Regarding claim 7, modified Ikeda additionally teaches that only two types of photoinitiator may be used (Sato, [0073]).
Regarding claim 9, the combination remains as applied to claim 1, above, however Ikeda fails to specifically teach that the initiator has an oxime structure. However in the same field of endeavor of 
Regarding claims 10 and 13, modified Ikeda additionally teaches that the composition may be made into an optically anisotropic layer or film (e.g., [0011], [0012] optical compensation film having retardation values as described).
Regarding claim 11, the combination remains as applied to claim 1, above. Ikeda additionally teaches wavelength dispersion characteristics of the film substantially similar to those presently claimed ([0012]). It should be noted that while Ikeda teaches small variations in the wavelengths at which the retardations for the film are measured, the films would be expected to have substantially similar characteristics at the presently claimed wavelengths. 
Regarding claim 12, Ikeda additionally teaches that the Re(548) should be larger than 30 nm and thus may be considered to be greater than 100 nm (e.g., [0112]). Moreover, within the range specified by Ikeda, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the retardation of the film in order to compensate for the specific device in which the film is to be used. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected .

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Sato as applied to claim 1, above, and further in view of Kashima et al. (US 2004/0189909, “Kashima”).
Regarding claims 8 and 17, modified Ikeda fails to specifically teach the amount of initiator to use. In the same field of endeavor of polymerization of liquid crystalline compositions (e.g., [0008]), Kashima teaches that 5% is a sufficient amount of photoinitiator to effectively initiate polymerization ([0206]). It therefore would have been obvious to the ordinarily skilled artisan to have included the initiator of modified Ikeda in an amount of 5% by weight in order to effectively initiate polymerization of the composition ([0206]). Additionally it would have been obvious to have adjusted the peak wavelength absorbances of the liquid crystalline compound and the initiator to within 20 nm of one another in order to maximize the energy directed at initiating the polymerization of the compound (see, e.g., Sato [0073] – [0075] and Ikeda [0110]).

 Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Sato as applied to claim 1, above, and further in view of Yamazaki et al. (US 2011/0057186, “Yamazaki”).
Regarding claims 14-16, while Ikeda teaches to use the film in a display device, Ikeda fails to teach specifically that the film should be used in a circularly polarizing plate for an OLED or touch screen. In the same field of endeavor of display devices ([0001]), Yamazaki teaches that compensation films or retardation films should be used in combination with circularly polarizing films ([0229]) as necessary in an electroluminescent display device (e.g., [0220]) and may additionally be provided with a touch panel ([0244]). Moreover, because the compensation film of Ikeda provides good performance that improves the viewing angle of a display device (Ikeda, [0015], [0016]), it would have been obvious to have . 

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. 
The applicant asserts that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and §716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP §716.02(e).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that specific polymerization initiators that are unclaimed produce unexpected results with regard to transfer properties of the anisotropic layer, see Remarks of 12/2/20, pp.15-21) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 
Therefore, claims 1 and 4-17 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782